DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/04/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2019, 09/03/2021 and 04/22/2022 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 12-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 24, the claims recite “wherein the inferoposterior margin of symphysis pubis is a lowest point of the symphysis pubis”. However, there is a lack of written description for the inferoposterior margin being the lowest point of the symphysis pubis. Although the specification states “The anatomical features herein may refer to the specific anatomical features associated with the parameter when the parameter of the target tissue is medically defined […] the urethrovesical junction associated with the pubo urethral angle, he central axis of the symphysis pubis, the inferoposterior margin of the symphysis pubis and the lowest point of the posterior wall of the bladder associated with the pubovesical angle [Page 13, Lines 22-Page 14, Line 1], the specification does not limit the inferoposterior margin of the symphysis pubis. Therefore, the claims recite new matter. Should the applicant disagree, the examiner recommends noting where support for the inferoposterior margin of the being the lowest point of the symphysis pubis.
Regarding claims 2-10 and 12-23, due to their dependence on claim 1 and since these claims do not provide further support for the location of the inferoposterior margin of the symphysis pubis, these claims are subject to rejection under 35 U.S.C. 112(a) for the reasons stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6, 10, 12-13, 16 and 24 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and further in view of Song US 20140276872 A1 “Song”.
Regarding claims 1 and 24, Cong teaches “A method for measuring a parameter in an ultrasound image, comprising:” (Claim 1) (“One embodiment of the present disclosure also comprises a method for measuring an object of interest from an image including acquiring an initial image which contains object of interest. The method may also include, in accordance with one or more given primary features of the object of interest, extracting one or more feature regions which match the one or more primary features to obtain a feature extraction image. […] The method may also include measuring parameters of objects of interest in accordance with the determined object of interest” [0015]. Therefore, the method of Cong can be utilized to measure parameters of an object of interest. Furthermore, in regard to an ultrasound image Cong discloses “The most basic steps for detecting and screening fetal growth include acquiring a two-dimensional ultrasonic image of the fetus with a designated scanning position and measuring the fetal head circumference, femur length, etc. By adopting a method for measuring parameters of the object of interest from an image as descried herein, indices of fetal head circumference, femur length, and etc. can be automatically acquired” [0019]. Therefore, the method involves acquiring a two-dimensional image and measuring a parameter in an ultrasound image.); 
“obtaining, by an image processor, an ultrasound image, by detecting ultrasound signals from a target tissue with an ultrasound probe and wherein the ultrasound image contains an area representing the target tissue” (Claim 1) (“The most basic steps for detecting and screening fetal growth include acquiring a two-dimensional ultrasonic image of the fetus with a designated scanning position and measuring the fetal head circumference, femur length, etc.” [0019] and “As shown in FIG. 1, a fetal automatic measurement system may include a transmission module 102 that emits ultrasonic waves to the corresponding examination parts of human body (the abdomen of the pregnant woman) with an ultrasonic probe (or transducer) 101. […] The system may further include a receiver module 103 that receives echo signals” [0020]. Therefore, a two-dimensional ultrasonic image can be obtained by the method. Furthermore, since the system includes a receiver module that can receive echo signals from the examination part of the human body, under broadest reasonable interpretation, the ultrasound image is acquired by receiving ultrasound signals from a target tissue with an ultrasound probe (i.e. an ultrasonic probe 101) and contains an area representing the target tissue (i.e. the examination part containing the fetus).); 
“displaying, by the image processor, the ultrasound image, on a display” (Claim 1) (“After being processed by a beam-forming module 104, the received echo signals are sent to an image process module 105 to acquire the gray image of the anatomic structures of the target (fetus) […] The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing. Manual operation of the system may be provided by the operation control module 107, which is used to adjust the computing result or choose the image to process” [0020]. Therefore, the received echo signals can be processed, by the image processor, to form an image which can be displayed on the display module 109.); 
“obtaining, by the image processor, a measurement instruction based on the ultrasound image and according to a user input, wherein the measurement instruction comprises information for determining a position of an anatomical feature:” (Claim 1) (“An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing. Manual operation of the system may be provided by the operation control module 107, which is used to adjust the computing result or choose the image to process” [0020]. In this case, in order for the image computation module to recognize the object of interest, under broadest reasonable interpretation, the position of an anatomical feature had to have been determined based on information from the measurement instruction. Furthermore, to be able to adjust the computing result, the operation control module 107 had to have obtained a measurement instruction corresponding to the parameters or characteristics of the ultrasound image from the user. In this case, since the system that carries out the method includes an operation control module 107 which is used to adjust the computing result, under broadest reasonable interpretation, the operation control module 107 had to have performed the step of obtaining a measurement instruction based on the ultrasound image.);
 “calculating, by the image processor, a parameter related to the target tissue according to the measurement instruction  […] to obtain a calculation result […]”; and “outputting the calculation result” (Claim 1) (“An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest and parameters are sent to the display module 109 for user viewing” [0020]. Thus, the image computation module 108 performs the step of calculating a parameter related to the target tissue according to the measurement instruction to obtain a calculation result (i.e. parameter) and output it to the display.).
“An ultrasound imaging system, comprising”; “a probe”; “a transmitting circuit which excites the probe to transmit an ultrasonic beam to a target tissue through the probe”; “a receiving circuit which receives ultrasonic echoes of the ultrasonic beam through the probe to obtain ultrasonic echo signals”; “a processor which obtains an ultrasound image based on the ultrasound echo signals”; and “a display which displays the ultrasound image” (Claim 24) (“As shown in FIG. 1, a fetal automatic measurement system may include a transmission module 102 that emits ultrasonic waves to the corresponding examination parts of human body (the abdomen of the pregnant woman) with an ultrasonic probe (or transducer) 101. […] The system may further include a receiver module 103 that receives echo signals. After being processed by a beam-forming module 104, the received echo signals are sent to an image process module 105 to acquire the gray image of the anatomical structures of the target (fetus). […] An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing” [0020]. The fetal automatic measurement system constitutes an ultrasound imaging system because it includes a probe (i.e. ultrasonic probe 101), a transmission module 102 (i.e. transmitting circuit), a receiver module 103 (i.e. receiving circuit), an image process module 105/image computation module 108 (i.e. processor) and a display module 109 (i.e. display).).
“wherein the processor further obtains a measurement instruction based on the ultrasound image and according to a user input, wherein the measurement instruction comprises information for determining a position of an anatomical feature […], “calculates a parameter related to the target tissue according to the measurement instruction […] to obtain a calculation result” and “outputs the calculation result” (Claim 24) (“An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing. Manual operation of the system may be provided by the operation control module 107, which is used to adjust the computing result or choose the image to process” [0020]. In this case, in order for the image computation module to recognize the object of interest, under broadest reasonable interpretation, the position of an anatomical feature had to have been determined based on information from the measurement instruction. To be able to adjust the computing result, the operation control module 107 had to have obtained a measurement instruction corresponding to the parameters or characteristics of the ultrasound image from the user. In this case, since the system that carries out the method includes an operation control module 107 which can be used to adjust the computing result, under broadest reasonable interpretation, the operation control module 107 is capable of obtaining a measurement instruction based on the ultrasound image. Furthermore, the image computation module 108 (i.e. processor) is capable of calculating a parameter related to the target tissue according to the measurement instruction to obtain a calculation result (i.e. parameter) and the obtained parameter (i.e. the calculation result) can be output (i.e. displayed). 
Cong does not teach “determines(ing) a reference coordinate system by: determining that an origin of the reference coordinate system is an inferoposterior margin of symphysis pubis in the ultrasound image, and determining an X axis of the reference coordinate system based on a central axis of symphysis pubis in the ultrasound image, wherein the inferoposterior margin of symphysis pubis is a lowest point of the symphysis pubis” (Claims 1 and 24), that the parameter is related to “anatomical features in a measurement sequence” (Claim 24), that the parameter is calculated “based on the determined reference coordinate system” (Claims 1 and 24) or “wherein the parameter comprises at least one of an angle, a distance, or a mobility, the measurement instruction comprises a measurement sequence of anatomical features, and the anatomical features in the measurement sequence comprise at least the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis” (Claims 1 and 24).
Song is within the same field of endeavor at the claimed invention because it involves defining a triangle (i.e. reference coordinate system) which is used to check for pelvic tilt (see [0018]). 
Song teaches “determines(ing) a reference coordinate system by: determining that an origin of the reference coordinate system is an inferoposterior margin of symphysis pubis in the ultrasound image, and determining an X axis of the reference coordinate system based on a central axis of symphysis pubis in the ultrasound image, wherein the inferoposterior margin of symphysis pubis is a lowest point of the symphysis pubis” (“the operation includes defining a triangle in a coronal image slice of the hip region of the patient that extends between certain landmarks. The triangle can be defined across the patient’s anterior pelvic area, wherein the triangle’s three corners are respectively located at the right anterior-superior ilium symphysis (“ASIS-R”), the left anterior-superior ilium symphysis (“ASIS-L”), and the pubic symphysis. […] The triangle can additionally include a frontal axis that divides the triangle at its height by extending between a midpoint of the base line of the triangle that extends between the ASIS-R and the ASIS-L. The frontal axis is used to check for pelvic tilt. A “check” can be made that the frontal axis is perpendicular to the pelvic axis” [0018]. This triangle is shown within FIGS. 6A-6F and since it can include a frontal axis which is used to check for pelvic tilt, the triangle constitutes a reference coordinate system.
Furthermore, regarding the origin of the reference coordinate system being an inferoposterior margin of symphysis pubis in the ultrasound image and the inferoposterior margin being the lowest point of the symphysis pubis, Song discloses “As indicated in FIG. 6D, the triangle point at the pubic symphysis 66 can be at the superior extend 66 of the pubic symphysis in one embodiment. In other embodiments, the triangle point at the pubic symphysis 66A can be at the inferior extent 66A of the pubic symphysis” [0067]. Therefore, since the triangle point (i.e. origin) can be located at the inferior extent 66A (i.e. the lowest point of the pubic symphysis), the origin of the reference coordinate system is an inferoposterior margin of symphysis pubis in the image and is located at lowest point of the symphysis pubis. Although the image in FIG. 6D is a coronal CT image slice, it would be obvious to one of ordinary skill in the art to define the same triangular reference system within an ultrasound image.
Additionally, regarding determining an X axis of the reference coordinate system based on a central axis of symphysis pubis in the ultrasound image, Song discloses “As illustrated in FIG. 7, the frontal axis 70 extends between a midpoint 71 of the base line 72 of the triangle 60 that extends between the ASIS-R 62 and ASIS-L 64” [0065]. This frontal axis 70 is also depicted in FIG. 6D. As shown in FIG. 6D the frontal axis intersects with a central axis of the symphysis pubis (i.e. pubic symphysis). Therefore, the frontal axis 70 constitutes an X axis of the reference coordinate system which is determined based on a central axis of symphysis pubis in the image. As established previously, although the image in FIG. 6D is a coronal CT image slice, it would be obvious to one of ordinary skill in the art to define the same triangular reference system within an ultrasound image.). 
“anatomical features in a measurement sequence” (Claim 24) and “based on the determined reference coordinate system […] wherein the parameter comprises at least one of an angle, a distance or a mobility, the measurement instruction comprises a measurement sequence of anatomical features and the anatomical features in the measurement sequence comprise at least the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis” (Claims 1 and 24) (“Additional measurement can be taken with respect to the triangle; the measurements can include determining the angle between the pelvic axis and the target side line, wherein the target side line is the leg of the triangle that extends between the pubic symphysis and the anterior-superior ilium symphysis on the surgical target side (i.e. ASIS-R or ASIS-L)” [0018] and in FIG. 6D that “a measurement is conducted on the patient’s surgical target side 90 to determine the angle 92 between the target side line 94 and the pelvic axis 67” [0067]. Thus, since the triangle (i.e. the reference coordinate system) is used to perform measurements such as the measurement of the angle 92, the method carried out by the system involves calculating a parameter based on the determined reference coordinate system, the parameter comprising an angle. Furthermore, in order for the measurement of the angle to be performed with respect to the triangle, the image processor must have received a measurement instruction which comprises a measurement sequence of anatomical features, the anatomical features in the measurement sequence comprising at least the inferoposterior margin of the symphysis pubis (i.e. the inferior extent 66A) and the central axis of the symphysis pubis (i.e. corresponding to the frontal axis 70.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Cong to include determining a reference coordinate system and calculating the parameter comprising at least one of an angle, a distance or a mobility according to a measurement instruction as disclosed in Song in order to “check for pelvic tilt” [Song: 0018]. By utilizing the triangular reference coordinate system of Song, a physician can determine, for example, if the hip joint cartilage is damaged since “there will be pelvic tilt such that the pelvic axis 67 and the base line (the topmost line) 72 of the triangle 60 will not be substantially parallel” [0065]. With this information in mind the physician develop a treatment strategy to correct the issue. Combining the prior art elements according to known techniques would yield the predictable result of assessing the structure of the pelvic region of a patient.
Regarding claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein obtaining, by the image processor, the measurement instruction based on the ultrasound image and according to the user input comprises: receiving at least one measurement item inputted by a user, wherein each measurement item is associated with at least one anatomical feature” (“Manual operation of the system may be provided by the operation control module 107, which is used to adjust the computing result or choose the image to process” [0020]. In order for the operation control module to provide manual operation of the system to adjust the computing result, under broadest reasonable interpretation, the method had to have included the step of receiving at least one parameter item inputted by a user of the system. 
In regard to each measurement item being associated with at least one anatomical feature, Cong discloses “In one embodiment, in order to measure the head circumference of femur length, the region of the fetal head or femur is initially extracted from the image by the image computation module 108, and the parameters of the fetal head circumference, biparietal diameter, femur length, and etc. may be calculated with the extracted region of the fetal head or femur” [0021]. In order for the image computation module 108 to extract the region of the fetal head or femur from the image and calculate the parameter items (i.e. fetal head circumference, biparietal diameter, femur length, etc.) of the extracted region, under broadest reasonable interpretation, the method had to have involved receiving at least one parameter item (i.e. fetal head circumference, biparietal diameter, femur length, etc.) inputted by a user, wherein each measurement item is associated with at least one anatomical feature (i.e. the fetal head or femur).); 
“obtaining at least one anatomical feature associated with the measurement item to obtain a feature set” (“In one embodiment a method of extracting an object of interest from an image, as shown in FIG. 1, includes an initial image acquisition step 202 […] In the image acquisition step 202, the gray images of the fetal anatomical structures, which contain the image of fetal head or femur (i.e., object of interest) are read from the cine data storage module 106. The object of interest in the initial image contains its own features which can be utilized to extract object of interest, such as luminance, morphology, location, parameters statistic and etc.” [0022]. Thus, since the image acquisition step includes reading the gray images of the fetal head of femur from the cine data storage module 106, under broadest reasonable interpretation, the method involved obtaining at least one anatomical feature (i.e. the fetal head or femur) associated with the parameter item (i.e. fetal head circumference, biparietal diameter, femur length, etc.) to obtain a feature set.); and 
“determining a position of each anatomical feature in the set to obtain the measurement instruction” (“In the feature extraction step 204, one or more features of the object of interest can be extracted. […] As shown in FIG. 3, the skeleton is a continuously elongated highlighted area in the transverse direction in the image. Thus, the region of skull or femur can be detected and extracted from the image according to the luminance feature” [0023]. Thus, since the feature extraction step involves detecting and extracting the skull or femur from the image according to the luminance feature, under broadest reasonable interpretation, the method involved determining a position of each anatomical feature (i.e. the skull or femur) in the set to obtain the measurement instruction.).
Regarding claim 6, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein the feature set comprises a group of anatomical features” (“In one embodiment a method of extracting an object of interest from an image, as shown in FIG. 1, includes an initial image acquisition step 202 […] In the image acquisition step 202, the gray images of the fetal anatomical structures, which contain the image of fetal head or femur (i.e., object of interest) are read from the cine data storage module 106. The object of interest in the initial image contains its own features which can be utilized to extract object of interest, such as luminance, morphology, location, parameters statistic and etc.” [0022]. Therefore, since the image acquisition step 202 involves reading the image of the fetal head or the femur from the cine data storage module 107, under broadest reasonable interpretation the feature set can comprise a group of anatomical features (i.e. the fetal head or femur).).
Regarding claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein outputting, by the image processor, the calculation result comprises: immediately displaying the calculation result after the calculation result of the parameter is obtained” (“An image computation module 108 reads the image data from the cine data storage module 108 recognizing the object of interest and calculating parameters. The obtained object-of-interest information and parameters are sent to the display module 109 for user viewing” [0020]. Thus, since the obtained object-of-interest information and the parameters can be sent to the display module 109 for the user to view, under broadest reasonable interpretation, the method carried out by the fetal automatic measurement system can immediately display the calculation result after the calculation result of the parameter is obtained.). 
Regarding claim 12, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein determining, by the image processor, the reference coordinate system comprises, determining a first Cartesian coordinate system by determining that a 45-degree angle line of a second quadrant of the first Cartesian coordinate system is the central axis of symphysis pubis, and determining that the X-axis of the first Cartesian coordinate system is a 45-degree angle from the central axis of symphysis pubis, and determining a second Cartesian coordinate system by determining that the X axis of the second Cartesian coordinate system is the central axis of symphysis pubis”.
Song teaches “wherein determining, by the image processor, the reference coordinate system comprises, determining a first Cartesian coordinate system by determining that a 45-degree angle line of a second quadrant of the first Cartesian coordinate system is the central axis of symphysis pubis, and determining that the X-axis of the first Cartesian coordinate system is a 45-degree angle from the central axis of symphysis pubis” (“A 45 degree angle or any value that is required as a surgical goal prescribed by the surgeon can also be defined between an axis line and the pelvic axis, where the intersection of the axis line and the pelvic axis is bout the teardrop of the pelvis on the surgical target side. The 45 degree angle that was just described can be moved to intersect the target side line in such a manner that the axis line projects generally along the axis of the femoral head and the femoral neck of the surgical target side” [0018]. Furthermore, as shown in FIGS. 6A-6F, the frontal axis 70 is in line with the central axis of the pubic symphysis 66 (i.e. the symphysis pubis) and the triangular sides extending from the pubic symphysis 66 to the ASIS-R 62 and the ASIS-L 64, respectively, extend at 45 degree angles, thus these triangular sides constitute the X-axis of the first Cartesian coordinate system that are a 45-degree angle from the central axis of the symphysis pubis. Therefore, in order for the 45 degree angle to be depicted between the axis line and the pelvic axis, the image processor must have performed the step of determining a first Cartesian coordinate system by determining that a 45-degree angle line of a second quadrant of the first Cartesian coordinate system is the central axis of the symphysis pubis and determining that the X-axis of the first Cartesian coordinate system is a 45-degree angle from the central axis of symphysis pubis.);
“and determining a second Cartesian coordinate system by determining that the X axis of the second Cartesian coordinate system is the central axis of symphysis pubis” (Song discloses in FIGS. 6A-6F that the “frontal axis 70 extends between a midpoint 71 of the base line 72 of the triangle 60 that extends between the ASIS-R 62 and ASIS-L 64” [0065]. As shown within these figures, the frontal axis extends along a central axis of the pubic symphysis 66 (i.e. the symphysis pubis). Therefore, the second Cartesian coordinate system is determined by determining the X axis (i.e. the frontal axis) of the second Cartesian coordinate system is the central axis of the symphysis pubis.). 
Regarding claim 13, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein, the feature set comprises at least an inferoposterior margin of symphysis pubis and the central axis of symphysis pubis”.
Song teaches “wherein, the feature set comprises at least an inferoposterior margin of symphysis pubis and the central axis of symphysis pubis” (“As indicated in FIG. 6D, the triangle point at the pubic symphysis 66 can be at the superior extend 66 of the pubic symphysis in one embodiment. In other embodiments, the triangle point at the pubic symphysis 66A can be at the inferior extent 66A of the pubic symphysis” [0067]. As shown in FIGS. 6A-6F, the triangle (i.e. reference coordinate system) includes a frontal axis 70 which is in line with the central axis of the symphysis pubis. Therefore, the feature set comprises at least an inferoposterior margin (i.e. the inferior extent 66A) and the central axis of symphysis pubis.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Cong to include determining a reference coordinate system by determining the first and second Cartesian coordinate systems (Claim 12) and the feature set including the inferoposterior margin and the central axis of the symphysis pubis (Claim 13) as disclosed in Song in order to “check for pelvic tilt” [Song: 0018]. By utilizing the triangular reference coordinate system of Song, a physician can determine, for example, if the hip joint cartilage is damaged since “there will be pelvic tilt such that the pelvic axis 67 and the base line (the topmost line) 72 of the triangle 60 will not be substantially parallel” [0065]. With this information in mind the physician develop a treatment strategy to correct the issue. Combining the prior art elements according to known techniques would yield the predictable result of assessing the structure of the pelvic region of a patient.
Regarding claim 16, due to its dependence on claim 12, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein determining the reference coordinate system comprises one of: receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by a user on the ultrasound image, and establishing the first Cartesian coordinate system, or the second Cartesian coordinate system according to the input of the user; or automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition, and establishing the first Cartesian coordinate system, or the second Cartesian coordinate system based on the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis”.
Song teaches “wherein determining the reference coordinate system comprises one of: receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by a user on the ultrasound image, and establishing the first Cartesian coordinate system, or the second Cartesian coordinate system according to the input of the user; or automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition, and establishing the first Cartesian coordinate system, or the second Cartesian coordinate system based on the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis” (“the operation includes placing anatomical landmarks around the bone boundaries in the medical image slices. For example, placing the landmark points may include a user at a user interface employing at least one of a mouse, keyboard, pen-and-tablet system, touch screen system, or spatial input device to place landmark points” [0017] and “the operation includes defining a triangle in a coronal image slice of the hip region of the patient that extends between certain landmarks. The triangle can be defined across the patient's anterior pelvic area, wherein the triangle's three corners are respectively located at the right anterior-superior ilium symphysis ("ASIS-R"), the left anterior-superior ilium symphysis ("ASIS-L"), and the pubic symphysis” [0018]. Therefore, the user inputs landmark points on the image to create (i.e. establish) a triangle (i.e. the first or second Cartesian coordinate system), one of the landmarks being the pubic symphysis (i.e. symphysis pubis). Furthermore, regarding the inferoposterior margin of the symphysis pubis, Song discloses “As indicated in FIG. 6D, the triangle point at the pubic symphysis 66 can be at the superior extent 66 of the pubic symphysis in one embodiment. In other embodiments, the triangle point at the pubic symphysis 66 can be at the inferior extent 66A of the pubic symphysis” [0067]. Therefore, the user can input the inferoposterior margin of symphysis pubis (i.e. the inferior extent 66A). Regarding the central axis of the symphysis pubis, Song discloses in FIGS. 6A-6F that the “frontal axis 70 extends between a midpoint 71 of the base line 72 of the triangle 60 that extends between the ASIS-R 62 and ASIS-L 64” [0065]. As established previously, the frontal axis 70 constitutes the central axis of the symphysis pubis. Although FIGS. 6A-6F depict CT images, it would have been obvious to one of ordinary skill in the art to create the triangle on an ultrasound image. Therefore, since the user inputs the landmarks on the image to create a triangle, the method involves determining the reference coordinate system by receiving the inferoposterior margin of symphysis pubis (i.e. the inferior extent 66A) and the central axis of symphysis pubis (frontal axis 70) inputted by a user on the ultrasound image, and establishing the first Cartesian coordinate system, or the second Cartesian coordinate system according to the input of the user.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong to include determining a reference coordinate system and calculating the parameter comprising at least one of an angle, a distance or a mobility according to a measurement instruction as disclosed in Song in order to “check for pelvic tilt” [Song: 0018]. By utilizing the triangular reference coordinate system of Song, a physician can determine, for example, if the hip joint cartilage is damaged since “there will be pelvic tilt such that the pelvic axis 67 and the base line (the topmost line) 72 of the triangle 60 will not be substantially parallel” [0065]. With this information in mind the physician develop a treatment strategy to correct the issue. Combining the prior art elements according to known techniques would yield the predictable result of assessing the structure of the pelvic region of a patient.
Claim(s) 2-3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Song US 20140276872 A1 “Song”, as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 above and further in view of Varghese et al. US 20040210136 A1 “Varghese”.
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Cong and Song does not teach “wherein the target tissue comprises a pelvic floor tissue”.
Varghese teaches “wherein the target tissue comprises a pelvic floor tissue” (“The present inventors propose the use of a new ultra-sound technique termed elastography for assessment of uterine, cervical, and pelvic floor tissue” [0010] and “The same techniques of displacement and imaging may be applied to the fibromuscular tissues of the vaginal wall to detect pelvic floor defects” [0021]. Therefore, the ultrasound technique (i.e. method) can be used to assess the pelvic floor tissue and detect defects within the pelvic floor tissue.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Song so as to include the target tissue comprising a pelvic floor as disclosed in Varghese in order to allow the physician to better understand the parameters related to the pelvic floor tissue of a patient. Ultrasound is one of a finite number of imaging modalities that can be safely used to evaluate pelvic floor tissue. By utilizing the ultrasound method and system of Cong to analyze pelvic floor tissue as disclosed in Varghese, identification of defects in the pelvic floor tissue can be performed in order to allow for surgical planning a repair [Varghese: 0009]. Combining the prior art elements would yield the predictable result of assessing the pelvic floor tissue of a patient.
Regarding claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, combination of Cong and Song does not teach “wherein the ultrasound image comprises an anterior pelvic ultrasound image, a middle pelvic ultrasound image or a posterior pelvic ultrasound image”.
Varghese teaches “wherein the ultrasound image comprises an anterior pelvic ultrasound image, a middle pelvic ultrasound image or a posterior pelvic ultrasound image” (“Referring now to FIGS. 1 and 5, the processor 33 executing the stored program in memory 35 may juxtapose the conventional B-mode image 38 (typically in a gray scale) next to the elastographic image 72, on the display 32. The B-mode image 38 shows relatively time invariant qualities of the uterine tissue, such as tissue interfaces, and further provides a higher resolution image of the uterus 18 in which anatomical features may be more readily distinguished” [0062]. As shown in FIG. 5, the B-mode image 38 and the elastographic image 72 show uterine tissue (i.e. which is included in pelvic tissue). Therefore, under broadest reasonable interpretation, the ultrasound image can comprise an anterior pelvic ultrasound image, a middle pelvic ultrasound image or a posterior pelvic ultrasound image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Song so as to include the ultrasound image comprising an anterior, middle or posterior ultrasound image as disclosed in Varghese in order to allow the physician to better understand the parameters related to the pelvic floor tissue of a patient. Ultrasound is one of a finite number of imaging modalities that can be safely used to evaluate pelvic floor tissue. By utilizing the ultrasound method and system of Cong to analyze pelvic floor tissue as disclosed in Varghese, identification of defects in the pelvic floor tissue can be performed in order to allow for surgical planning a repair [Varghese: 0009]. Combining the prior art elements would yield the predictable result of assessing the pelvic floor tissue of a patient.
Regarding claim 21, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Cong and Song does not teach “wherein the ultrasound image comprises a first frame of image and a second frame of image, obtaining, by the image processor, the measurement instruction based on the ultrasound images comprises: obtaining a first measurement instruction based on the first frame of image; obtaining a second measurement instruction based on the second frame of image; calculating, by the image processor, a parameter related to the target tissue according to the measurement instruction and based on the determined reference coordinate system to obtain a calculation result comprises: calculating the parameter according to the first measurement instruction to obtain a first calculation result; calculating the parameter according to the second measurement instruction to obtain a second calculation result; calculating a change of the second calculation result relative to the first calculation result; and outputting the change”.
Varghese teaches “wherein the ultrasound image comprises a first frame of image and a second frame of image, obtaining, by the image processor, the measurement instruction based on the ultrasound images comprises:” (“Referring to FIG. 3 more specifically, ultrasonic radio frequency (RF) scan data 64 is collected being at least two B-mode images 38 containing successive time-domain image signals 56a and 56b. As process block 65, these signals are processed to determine tissue displacement along an axis from the ultrasound transducer 12 through the uterus 18” [0055]. Therefore, the at least two B-mode images constitute a first frame of image and a second frame of image.).
“obtaining a first measurement instruction based on the first frame of image” and “obtaining a second measurement instruction based on the second frame of image”; calculating, by the image processor, a parameter related to the target tissue according to the measurement instruction and based on the determined reference coordinate system to obtain a calculation result comprises: calculating the parameter according to the first measurement instruction to obtain a first calculation result”; “calculating the parameter according to the second measurement instruction to obtain a second calculation result” (“As each successive frame is obtained by the system of FIG. 1, a new elastographic image 72 may be obtained by comparing that frame to the predecessor frame to determine displacement as has been described, and thus the strain is relative to the last B-mode image 38. […] More generally a peak of root-mean-square value of other similar measure can be adopted for computing strain” [0057]. As shown in FIG. 3, the time-domain image signals 56a and 56b are input into process block 65 to determine tissue displacement and the displacement of signal 66 is output to the process block 68 to determine strain as a gradient of the displacement signal. Therefore, since each of the successive frames is subjected to a tissue displacement calculation and a strain calculation, under broadest reasonable interpretation, the method set forth in FIG. 3 is capable of obtaining a measurement instruction based on the first frame of image and the second frame of image and calculating the parameter (i.e. strain and tissue displacement) related to the target tissue according to the measurement instruction to obtain a first and second calculation result.).
“calculating a change of the second calculation result relative to the first calculation result”; and “outputting the change” (“The strain within the tissue of the uterus 18 may be determined by comparing corresponding time-domain signals 56a and 56b from two sequential ultrasound echo B-mode images 38 measuring the uterine tissue at different degrees of displacement (e.g. compression or distention) as will be described below” [0052] and “The displacement of signal 66 output by process block 65 is further processed by the process block 68, which determines strain as a gradient of the displacement signal. The strain values 71 may be mapped to an elastographic image 72” [0056]. Therefore, since the strain within the tissue can be determined by comparing the time-domain signals and the strain values can be mapped to an elastographic image, under broadest reasonable interpretation, the strain values in the first and second frame images (i.e. corresponding to the time-domain signals 56a and 56b) can be calculated and compared to determine the degree of displacement (i.e. the change in the calculation result).  
Regarding outputting the change, Varghese discloses “A quantitative readout 86 may be provided on the graphic display 32 providing statistics related to the strain of tissue contained in the region of interest of the cursor 82” [0064] and “(d) outputting an image of the vaginal wall indicating variations in elasticity associated with tissue defects” [Claim 34]. Therefore, since a quantitative readout providing statistics related to the strain of the tissue can be provided on the graphic display and image of the vaginal wall indicating variations in elasticity can be provided, under broadest reasonable interpretation the change of the second calculation result relative to the first calculation result (i.e. the degree of displacement) can be output.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Song so as to include the first and second frames of image, obtaining the measurement instruction for each and calculating/outputting the change in the calculation result as disclosed in Varghese in order to allow the user to observe changes within the target tissue as a result of varying degrees of displacement (i.e. compression or distension). By obtaining first and second images when before and after the application of displacement, the user can calculate characteristics of the target tissue such as elasticity [Varghese: Claim 33]. These characteristics can then be used to assess the patient. Combining the prior art elements according to known techniques would yield the predictable result of observing changes within the target tissue.  
Regarding claim 22, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Cong and Song does not teach “further comprising: obtaining an evaluation level according to the calculation result; and outputting the evaluation level, wherein the evaluation level comprises a number, a percentage, or an index”.
Varghese teaches “further comprising: obtaining an evaluation level according to the calculation result; and outputting the evaluation level, wherein the evaluation level comprises a number, a percentage, or an index” (“A quantitative readout 86 may be provided on the graphic display 32 providing statistics related to the strain of tissue contained in the region of interest of the cursor 82. […] For evaluation of cervical incompetence, the data acquired with the cursor 82 on the cervix 104 may be compared to empirically obtained data representing values for a standard population having known cervical function and the measured data displayed in chart form 90 providing a marker 93 displaying a qualitative indication of how the patient compares to a characterized standard population” [0064]. As shown in FIG. 5, the quantitative readout 86 includes an Elasticity Ave 12 and a Peak 18, which are in the form of numbers. Therefore, since the data acquired with the cursor 82 can be compared with data representing values for a standard population to evaluate cervical incompetence, under broadest reasonable interpretation, the marker 93 constitutes an evaluation level that is obtained according to the calculation result (i.e. the strain of the tissue) and output on the graphic display 32 in the form of a number, percentage or an index.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Song so as to include the steps of obtaining and outputting the evaluation level as disclosed in Varghese in order to allow the user to observe how the characteristics of the patient compare to known values in a standard population [Varghese: 0064]. By determining a qualitative indication of how the patient compares to a standard population, the physician can evaluate whether the patient is experiencing cervical incompetence. Therefore, this information can be utilized to develop a treatment plan should the evaluation level indicate that the values deviate from the standard population having known cervical function. 
Claim 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Song US 20140276872 A1 “Song” as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 and further in view of Trahey et al. US 20050215899 A1 “Trahey”.
Regarding claim 5, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction” (“In the feature extraction step 204, one or more features of the object of interest can be extracted. […] As shown in FIG. 3, the skeleton is a continuously elongated highlighted area in the transverse direction in the image. Thus, the region of skull or femur can be detected and extracted from the image according to the luminance feature” [0023]. Thus, since the feature extraction step involves detecting and extracting the skull or femur from the image according to the luminance feature, under broadest reasonable interpretation, the method involved determining a position of each anatomical feature (i.e. the skull or femur) in the set to obtain the measurement instruction.
The combination of Cong and Song does not teach “determining a determination order of the at least one anatomical feature in the feature set”; “generating the measurement sequence based on the feature set and the determination order”; and “sequentially determining the position of each anatomical feature in the feature set according to the measurement sequence to obtain the measurement instruction”.
Trahey teaches “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction comprises: determining a determination order of the at least one anatomical feature in the feature set”; “generating the measurement sequence based on the feature set and the determination order”; and “sequentially determining the position of each anatomical feature in the feature set according to the measurement sequence to obtain the measurement instruction” (“ARFI (i.e. acoustic radiation force impulse) imaging can include one or more of the following: (a) delivering a set of tracking pulses from a plurality of transducer elements in an ultrasound transducer array to one or a plurality of target regions in a two-dimensional plane within the medium to detect an initial positions for the one of plurality of target regions; (b) storing the echoes that reflect the initial positions from the one or plurality of target regions; then (c) delivering a first set of pushing pulses from the plurality of transducer elements to a forcing region among the target regions to displace the target regions to subsequent (e.g. displaced) positions; (d) delivering a second set of tracking pulses from the plurality of transducer elements in the ultrasound transducer array to the one or plurality of target regions to detect subsequent positions for the one or plurality of target regions, (e) storing the echoes that reflect the displaced position for the one or plurality of target regions; (f) repeating steps (a) through (e) in a series of cycles, with the pushing and tracking pulses being delivered from a different plurality of transducer elements or the same plurality of transducer elements in the array to a different forcing region, and optionally to a plurality of different target regions, during each of the cycles” [0055-0061]. Thus, since the ARFI imaging can involve delivering a set of tracking pulses to a plurality of target regions and the first and second set of tracking pulses can be delivered in a series of cycles to the plurality of target regions, under broadest reasonable interpretation, this imaging method had to have determined a determination order of the at least one anatomical feature (i.e. target region) in the feature set. Additionally, since steps (a) through (e) can be repeated to detect subsequent positions of the target regions, under broadest reasonable interpretation, the method had to have involved generating a measurement sequence based on the feature set and the determination order and sequentially determining the position of each anatomical feature in the feature set according to the measurement sequence.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Song so as to include the determination order and the sequential determination of the position as disclosed in Trahey in order to provide the user with a map of the characteristics of the target region within the subject. When the ARFI imagine is performed, the position of the target region is determined sequentially and with this information a “two-dimensional displacement map can be generated for each cycle” [Trahey: 0068]. This displacement map can provide the user with a more complete understanding of the target region. Combining the prior art elements according to known techniques would yield the predictable result of sequentially acquiring information from the target region within the subject.
Regarding claim 14, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Cong teaches “wherein calculating, by the image processor, the parameter related to the target tissue according to the measurement instruction […] to obtain the calculation result […]” (“An image computation module 108 reads the image data from the cine data storage module 106, recognizing the object of interest and calculating parameters. The obtained object-of-interest and parameters are sent to the display module 109 for user viewing” [0020]. Thus, the image computation module 108 is capable of calculating a parameter related to the target tissue according to the measurement instruction to obtain a calculation result (i.e. parameter).
Cong does not teach “and based on the determined reference coordinate system”, and “calculating the parameter according to anatomical features in the measurement sequence other than the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis and based on the determined reference coordinate system to obtain the calculation result”.
Song teaches “and based on the determined reference coordinate system”; “calculating the parameter according to anatomical features in the measurement sequence other than the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis and based on the determined reference coordinate system to obtain the calculation result” (“Additional measurement can be taken with respect to the triangle; the measurements can include determining the angle between the pelvic axis and the target side line, wherein the target side line is the leg of the triangle that extends between the pubic symphysis and the anterior-superior ilium symphysis on the surgical target side (i.e. ASIS-R or ASIS-L)” [0018] and in FIG. 6D that “a measurement is conducted on the patient’s surgical target side 90 to determine the angle 92 between the target side line 94 and the pelvic axis 67” [0067]. Thus, since the triangle (i.e. the reference coordinate system) is used to perform measurements such as the measurement of the angle 92, the triangle constitutes a determined reference coordinate system. Furthermore, since the angle 92 is between the target side line 94 and the pelvic axis 67 (i.e. which do not include the inferoposterior margin or the central axis of the symphysis pubis), the measurement carried out by the image processor of the system performs the step of calculating a parameter based on the determined reference coordinate system, the parameter being calculated according to anatomical features in the measurement sequence other than the inferoposterior margin of symphysis pubis and the central axis of the symphysis pubis and based on the determined reference coordinate system to obtain the calculation result.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method and system of Cong to include determining a reference coordinate system and calculating the parameter comprising at least one of an angle, a distance or a mobility according to a measurement instruction as disclosed in Song in order to “check for pelvic tilt” [Song: 0018]. By utilizing the triangular reference coordinate system of Song, a physician can determine, for example, if the hip joint cartilage is damaged since “there will be pelvic tilt such that the pelvic axis 67 and the base line (the topmost line) 72 of the triangle 60 will not be substantially parallel” [0065]. With this information in mind the physician develop a treatment strategy to correct the issue. Combining the prior art elements according to known techniques would yield the predictable result of assessing the structure of the pelvic region of a patient.
Claim(s) 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong”, Song US 20140276872 A1 “Song” and Trahey et al. US 20050215899 A1 “Trahey” as applied to claims 5 and 14 above and further in view of Sarojam et al. US 20170124700 A1 “Sarojam”.
Regarding claim 7, due to its dependence on claim 4, this claim inherits the references disclosed therein. That being said, the combination of Cong and Song does not teach “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction comprises: “receiving sequential determination operations of the user to one or more anatomical features in the feature set on the ultrasound image; and obtaining the measurement instruction according to the determination operations inputted sequentially by the user, wherein the determination operations are orderly operations performed according to the measurement sequence or operations in an arbitrary order”.
Trahey teaches “wherein determining the position of each anatomical feature in the feature set to obtain the measurement instruction comprises: receiving sequential determination operations of the user to one or more anatomical features in the feature set on the ultrasound image; and obtaining the measurement instruction according to the determination operations inputted sequentially by the user, wherein the determination operations are orderly operations performed according to the measurement sequence or operations in an arbitrary order” (“ARFI (i.e. acoustic radiation force impulse) imaging can include one or more of the following: (a) delivering a set of tracking pulses from a plurality of transducer elements in an ultrasound transducer array to one or a plurality of target regions in a two-dimensional plane within the medium to detect an initial positions for the one of plurality of target regions; (b) storing the echoes that reflect the initial positions from the one or plurality of target regions; then (c) delivering a first set of pushing pulses from the plurality of transducer elements to a forcing region among the target regions to displace the target regions to subsequent (e.g. displaced) positions; (d) delivering a second set of tracking pulses from the plurality of transducer elements in the ultrasound transducer array to the one or plurality of target regions to detect subsequent positions for the one or plurality of target regions, (e) storing the echoes that reflect the displaced position for the one or plurality of target regions; (f) repeating steps (a) through (e) in a series of cycles, with the pushing and tracking pulses being delivered from a different plurality of transducer elements or the same plurality of transducer elements in the array to a different forcing region, and optionally to a plurality of different target regions, during each of the cycles” [0055-0061]. Thus, since the ARFI imaging can involve delivering a set of tracking pulses to a plurality of target regions and the first and second set of tracking pulses can be delivered in a series of cycles to the plurality of target regions, under broadest reasonable interpretation, this imaging method had to have determined a determination order of the at least one anatomical feature (i.e. target region) in the feature set. Additionally, since steps (a) through (e) can be repeated to detect subsequent positions of the target regions, under broadest reasonable interpretation, the method involves receiving sequential determination operations and obtaining the measurement instruction according to the determination operations inputted sequentially.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Song so as to include the determination order and the sequential determination of the position as disclosed in Trahey in order to provide the user with a map of the characteristics of the target region within the subject. When the ARFI imagine is performed, the position of the target region is determined sequentially and with this information a “two-dimensional displacement map can be generated for each cycle” [Trahey: 0068]. This displacement map can provide the user with a more complete understanding of the target region. Combining the prior art elements according to known techniques would yield the predictable result of sequentially acquiring information from the target region within the subject.
The combination of Cong, Song and Trahey does not teach that the sequential determination operations are “of a user” or that the determination operations are inputted sequentially “by the user”.
Sarojam teaches that the sequential determination operations are “of a user” and that the determination operations are inputted sequentially “by the user” (“The controller 202 may determine when one of the selectable icons 302-316 and corresponding application is selected by the user select position determined from the touchscreen controller is approximately the same and/or within a predetermined distance of a position of a corresponding icon 302-316” [0045]. In this case, in order for the controller to be able to determine which of the selectable icons was selected by the user, a prompting of the feature set or the measurement sequence had to have been provided to the user in order to allow the user to sequentially input the determination operations (i.e. the corresponding applications) to be carried out by the controller 202.).
Regarding claim 8, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, the combination of Cong, Song and Trahey does not teach “further comprising: prompting the feature set or the measurement sequence for displaying”.
Sarojam teaches “further comprising: prompting the feature set or the measurement sequence for displaying” (“The controller 202 may determine when one of the selectable icons 302-316 and corresponding application is selected by the user select position determined from the touchscreen controller is approximately the same and/or within a predetermined distance of a position of a corresponding icon 302-316” [0045]. In this case, in order for the controller to be able to determine which of the selectable icons was selected by the user, a prompting of the feature set or the measurement sequence had to have been provided (i.e. displayed) to the user. Furthermore, Sarojam discloses “The menu bar 404 may correspond to a list of textual or graphical user selectable elements from which the user may select. For example, the menu bar 404 may include one or more icons 409-412 that correspond to one or more operations or functions that may be performed by the controller 202 when selected by the user” [0049]. Therefore, a number of icons can be presented to the user in order to prompt for the selection of the feature set of the measurement sequence.).
Regarding claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, the combination of Cong, Song and Trahey does not teach “wherein prompting the feature set of the measurement sequence comprises: generating an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy, displaying the anatomical schematic diagram, and marking the anatomical features in the feature set or the measurement sequence on the anatomical schematic diagram; or displaying an anatomical feature currently to be determined by scrolling”.
Sarojam teaches “wherein prompting the feature set of the measurement sequence comprises: generating an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy, displaying the anatomical schematic diagram, and marking the anatomical features in the feature set or the measurement sequence on the anatomical schematic diagram; or displaying an anatomical feature currently to be determined by scrolling” (“Beginning at 702 a first ultrasound image of an OOI (i.e. organ of interest) at a first plane is acquired by the controller 202. In various embodiments, the controller 202 may acquire the first ultrasound image based on a user selection from one or more stored ultrasound images. For example, the user may slide the scroll bar 609 (FIG. 6) to display the ultrasound image in the activity area 402. When the desired first ultrasound image is displayed, the user may confirm the selection by selecting the organ volume tool icon 604 and/or selecting the save icon 605” [0070]. Therefore, since the controller can acquire the first ultrasound image based on the user sliding the scroll bar to display the ultrasound image in the activity area, under broadest reasonable interpretation, the method involves displaying an anatomical feature currently to be determined by scrolling. Additionally, as shown in FIG. 6, the activity area 402 includes “one or more ultrasound images 408, ultrasound videos, diagnostic results, data entry (e.g. patient information), and/or the like” [0047]. Therefore, the system can generate an anatomical schematic diagram of the target tissue based on knowledge of tissue anatomy and can display the anatomical schematic diagram. Furthermore, in regard to marking the anatomical features in the feature set of the measurement sequence on the anatomical schematic diagram, Sarojam discloses “For example, the controller 202 may select pixel blocks from one hundred reference ultrasound images. […] The select pixel blocks may be selected and/or marked by the user to correspond to one of the classes (e.g. muscle, fat, background anatomy, tissue of the OOI). […] Based on the plurality of pixels within the select pixel blocks, the controller 202 may generate and/or define a feature vector” [0086]. Thus, since the user can mark pixel blocks within the ultrasound images to correspond to different classes of tissue, under broadest reasonable interpretation, the method can involve marking the anatomical features in the feature set or the measurement sequence on the anatomical schematic diagram.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong, Song and Trahey so as to include the controller of Sarojam in order to allow the user to select the desired operation to carry out on the ultrasound image. By providing the user with a series of icons on the screen, the user can better control the operations of the system to achieve the desired imaging outcomes. Combining the prior art elements according to know techniques would yield the predictable result of prompting the user to select features or characteristics related to the obtained ultrasound image. 
Regarding claim 15, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, the combination of Cong and Song does not teach “wherein generating the measurement sequence based on the feature set and the determination order comprises: automatically generating a preset measurement sequence based on the feature set and the determination order; displaying the preset measurement sequence; receiving an editing instruction inputted by a user; and updating the preset measurement sequence according to the editing instruction to obtain the measurement sequence”.
Trahey teaches “wherein generating the measurement sequence based on the feature set and the determination order comprises: automatically generating a preset measurement sequence based on the feature set and the determination order; displaying the preset measurement sequence” (“ARFI (i.e. acoustic radiation force impulse) imaging can include one or more of the following: (a) delivering a set of tracking pulses from a plurality of transducer elements in an ultrasound transducer array to one or a plurality of target regions in a two-dimensional plane within the medium to detect an initial positions for the one of plurality of target regions; (b) storing the echoes that reflect the initial positions from the one or plurality of target regions; then (c) delivering a first set of pushing pulses from the plurality of transducer elements to a forcing region among the target regions to displace the target regions to subsequent (e.g. displaced) positions; (d) delivering a second set of tracking pulses from the plurality of transducer elements in the ultrasound transducer array to the one or plurality of target regions to detect subsequent positions for the one or plurality of target regions, (e) storing the echoes that reflect the displaced position for the one or plurality of target regions; (f) repeating steps (a) through (e) in a series of cycles, with the pushing and tracking pulses being delivered from a different plurality of transducer elements or the same plurality of transducer elements in the array to a different forcing region, and optionally to a plurality of different target regions, during each of the cycles” [0055-0061]. In order for the ARFI imaging method to perform a series of cycles in which first and second sets of pushing pulses are delivered to a plurality of target regions, under broadest reasonable interpretation, the method had to have generated the measurement sequence based on the feature set and the determination order and automatically generating a preset measurement sequence (i.e. series of cycles) based on the feature set and the determination order.
In regard to displaying the preset measurement sequence, Trahey discloses “As shown in Block 42 of FIG. 3, a two-dimensional displacement map can then be generated for each cycles A, B, C of FIG. 2. These two-dimensional displacement maps are then used to generate a single combined image (Block 43) in the signal processing device 31 of FIG. 1B. This combined image can then be displayed (Block 44) on the video display device 32 of FIG. 1” [0068] and “AFRI images were acquired every seven seconds during ablations, with ARFI images from each data set being displayed on a laptop computer adjacent to the operating table within one second of acquisition” [0099]. In this case, since the cycles of imaging can be combined and displayed on the video display device 32 and the ARFI images can be displayed within one second of acquisition, under broadest reasonable interpretation, the preset measurement sequence (i.e. the series of cycles) can be displayed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Song so as to include the determination order and the sequential determination of the position as disclosed in Trahey in order to provide the user with a map of the characteristics of the target region within the subject. When the ARFI imagine is performed, the position of the target region is determined sequentially and with this information a “two-dimensional displacement map can be generated for each cycle” [Trahey: 0068]. This displacement map can provide the user with a more complete understanding of the target region. Combining the prior art elements according to known techniques would yield the predictable result of sequentially acquiring information from the target region within the subject.
The combination of Cong, Song, and Trahey does not teach “receiving an editing instruction inputted by a user; and updating the preset measurement sequence according to the editing instruction to obtain the measurement sequence”.
Sarojam teaches “receiving an editing instruction inputted by a user; and updating the preset measurement sequence according to the editing instruction to obtain the measurement sequence” (“For example, when the controller 202 executes programmed instructions corresponding to the ultrasound imaging application, the controller 202 may start acquiring ultrasound data from the ultrasound probe 102 and generate ultrasound images, as described above. Additionally, or alternatively, the user may select one of the icons 410-412 to begin and/or adjust acquisition settings for the acquisition of the ultrasound images (e.g. adjusting a gain, B-mod acquisition, color flow), select the icon 409 to save ultrasound images displayed in the activity window 402 to be used for diagnostic or measurement tools (e.g. measuring a volume of an OOI) by the controller 202, and/or the like” [0050]. The fact that the controller 202 can execute programmed instructions to acquire ultrasound data and generate ultrasound images indicates that the controller 202 had to have accessed a preset measurement sequence. Furthermore, since the user can select one of the icons 410-412 to adjust acquisition settings, under broadest reasonable interpretation, the method can involve receiving an input an editing instruction (i.e. an adjustment to the acquisition settings) from the user and update the preset measurement sequence according to the editing instructions to obtain the measurement sequence. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong, Song and Trahey so as to include the steps of receiving an editing instruction from a user and updating the preset measurement sequence according to the editing instruction as disclosed in Sarojam in order to allow the user to make adjustments to obtain ultrasound data. Combining the prior art elements according to known techniques would yield the predictable result of allowing the user to make adjustments to obtain measurements.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Song US 20140276872 A1 “Song”, as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 above and further in view of Swamy et al. US 20140185895 A1 “Swamy”.
Regarding claim 17, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Song teaches the “inferoposterior margin” (“As indicated in FIG. 6D, the triangle point at the pubic symphysis 66 can be at the superior extend 66 of the pubic symphysis in one embodiment. In other embodiments, the triangle point at the pubic symphysis 66A can be at the inferior extent 66A of the pubic symphysis” [0067]. Therefore, since the triangle point (i.e. origin) can be located at the inferior extent 66A (i.e. the lowest point of the pubic symphysis).).
The combination of Cong and Song does not teach “wherein automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition comprises: inputting positive image samples containing inferoposterior margins of symphysis pubis and negative image samples not containing inferoposterior margins of symphysis pubis into a detector to perform a training; obtaining a recognition model based on the training; and automatically detecting the inferoposterior margin of symphysis pubis in the ultrasound image using the recognition model”.
Stindel teaches “automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image:” (Stindel discloses in FIG. 7 a flowchart of the operation of the ultrasound measurement apparatus that involves the step references 73 in which the apparatus performs “automatic treatment of the image, which makes it possible to achieve the automatic location of the anatomical sites of interest constituted by the pubic symphysis 43 and the iliac spines 41, 42” [0088]. Since the method can involve automatic location of the anatomical sites of interest constituted by the pubic symphysis, under broadest reasonable interpretation, the inferoposterior margin and the central axis of the symphysis pubis can be detected based on pattern recognition.).
It would have been obvious to one of ordinary skill in the aft before the effective filing date of the instant application to modify the combination of Cong and Song so as to include automatic receipt or detection of the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis to establish the first, second or third Cartesian coordinates as disclosed in  order to allow the symphysis pubis to be located automatically to serve as a reference for assessing the pelvis of a patient. By automatically identifying the inferoposterior margin, the user does not have to perform the identification of the iliac spines or the symphysis pubis manually. Combining the prior art elements according to known techniques would yield the predictable result of automating the process of establishing the reference coordinate system within an image to assess the pelvis of a patient.
The combination of Cong, Song and Stindel does not teach “inputting positive image samples containing inferoposterior margins of symphysis pubis and negative image samples not containing inferoposterior margins of symphysis pubis into a detector to perform a training; obtaining a recognition model based on the training; and automatically detecting the inferoposterior margin of symphysis pubis in the ultrasound image using the recognition model”.
Swamy teaches “inputting positive image samples containing […] and negative image samples […] into a detector to perform a training” (“As discussed above, in some embodiments, the abdomen detector can be obtained by learning a statistical model representing the abdomen in training images. The statistical model can be learned, for example, by training an AdaBoost classifier. For instance, in some embodiments, 252 clinical abdominal ultrasound images may be used for training the detector” [0029] and “In an embodiment, 252 positive training samples and thousands of negative training samples can be obtained using different sample abdominal ultrasound images, such as shown in FIG. 3A. In other embodiments, different numbers of positive and/or negative training samples can be used” [0030]. Therefore, under broadest reasonable interpretation, positive images (i.e. including a characteristic such as the inferoposterior margin of the symphysis pubis as disclosed in Song), and negative image samples not including the inferoposterior margin of the symphysis pubis identified in Song, can be input into a detector (i.e. the abdomen detector) to perform training.); 
“obtaining a recognition model based on the training”; and “automatically detecting […] in the ultrasound image using the recognition model” (“Once the training data is obtained, the abdomen detector can be obtained via training the AdaBoost classifier. To find the ROI, the trained abdomen detector scans through the input images and output regions that are classified as abdomen. The detection may be very fast and may process, for example 20 images per second” [0031]. The trained abdomen detector in this case constitutes a recognition model that is based on the training. Additionally, since the detection of the ROI can be performed very fast, under broadest reasonable interpretation, the method can involve automatically detecting a desired feature (i.e. the ROI) in the ultrasound image using the recognition model (i.e. the trained abdomen detector).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong, Song and Stindel so as to include the abdomen classifier (i.e. the AdaBoost classifier) disclosed in Swamy in order to allow the automatically determine whether characteristics are included within images. In order to perform the automatic detection of the location of the pubic symphysis, under broadest reasonable interpretation, a technique of machine learning has to be utilized. The AdaBoost classifier disclosed in Swamy is one such machine learning technique that can be used to identify features within ultrasound images. Therefore, it would be obvious to utilize the AdaBoost classifier of Swamy in order to perform the automatic detection of the inferoposterior margin of the symphysis pubis. Combining the prior art elements according to known techniques would yield the predictable result of automating the process of detecting the symphysis pubis within the ultrasound image.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Song US 20140276872 A1 “Song”, as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 above and further in view of Stindel et al. US 20180000447 A1 “Stindel” and Kanayama et al. US 20110172531 A1 “Kanayama”.
Regarding claim 18, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, the combination of Cong and Song does not teach “wherein automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image based on pattern recognition comprises: determining a starting point of the central axis of symphysis pubis according to the inferoposterior margin of symphysis pubis; determine a candidate ray representing the central axis of symphysis pubis starting from the starting point, wherein the candidate ray has an initial deflection angle; obtaining multiple candidate rays in a predetermined range centered on the initial deflection angle in a predetermined angle interval; extracting pixel characteristics of the multiple candidate rays; and determining the central axis of symphysis pubis from the multiple candidate rays according to the pixel characteristics”.
Stindel teaches “automatically detecting the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis in the ultrasound image:” (Stindel discloses in FIG. 7 a flowchart of the operation of the ultrasound measurement apparatus that involves the step references 73 in which the apparatus performs “automatic treatment of the image, which makes it possible to achieve the automatic location of the anatomical sites of interest constituted by the pubic symphysis 43 and the iliac spines 41, 42” [0088]. Since the method can involve automatic location of the anatomical sites of interest constituted by the pubic symphysis, under broadest reasonable interpretation, the inferoposterior margin and the central axis of the symphysis pubis can be detected based on pattern recognition.); 
“determining a starting point of the central axis of symphysis pubis according to the inferoposterior margin of symphysis pubis”; “determine a candidate ray representing the central axis of symphysis pubis starting from the starting point, wherein the candidate ray has an initial deflection angle” (“To begin with, FIGS. 3A to 3C and 4 serve to present a reminder of the definition of an individual’s pelvic tilt. FIG. 4 presents the pelvic plane (XY) defined by the points corresponding to the two anterior-superior iliac spines 41 and 42 and to the pubic symphysis 43 on the iliac bone 44” [0060]. As shown in FIG. 4, the pelvic plane (XY) contains a horizontal axis (i.e. Y axis in this case) and a vertical axis (i.e. X axis in this case) and the pubic symphysis 43 is represented is located on the x axis. In this case, the point 43 constitutes a starting point of the central axis of the symphysis pubis (i.e. the pubic symphysis) according to the inferoposterior margin of the symphysis pubis. Furthermore, Stindel discloses “As can be seen in FIGS. 3A, 3B and 3C, the pelvic plane 31A, 31B and 31C can vary relative to a vertical or horizontal reference plane 32A, 32B, and 32C” [0061]. As can be seen in FIG. 3A, the inferoposterior margin of symphysis pubis is the origin (i.e. the starting point 43) and a central axis of the symphysis pubis is an X-axis (i.e. vertical line corresponding to vertical reference plane 32A). Furthermore, as seen in FIG. 3C, the inferoposterior margin of symphysis pubis is the origin (i.e. the starting point 43) and a central axis of symphysis pubis (i.e. the pelvic plane 31C) is at a 45-degree angle of a second quadrant relative the vertical reference plane 32C. The pelvic planes 31A and 31C constitute a candidate ray representing the central axis of the symphysis pubis starting from the starting point, wherein the candidate ray has an initial deflection angle relative to the vertical reference planes 32A and 32C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Song so as to include receipt or detection of the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis to establish the first, second or third Cartesian coordinates as disclosed in Stindel in order to allow for the symphysis pubis to be located (i.e. either by the user or automatically) to serve as a reference for assessing the pelvis of a patient. When assessing a patient’s pelvis, it is important to be able to identify the symphysis pubis as well as structures such as the iliac spines in order to provide the user with a reference frame to understand the characteristics of the patient. By identifying the inferoposterior margin of the symphysis pubis and the central axis of the symphysis pubis either manually or automatically, the user can better understand and calculate the parameters of the pelvis. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the calculation of parameters related to the pelvis of a patient.
The combination of Cong, Song and Stindel does not teach “obtaining multiple candidate rays in a predetermined range centered on the initial deflection angle in a predetermined angle interval”; “extracting pixel characteristics of the multiple candidate rays”; and “determining the central axis of symphysis pubis from the multiple candidate rays according to the pixel characteristics”.
Kanayama does not teach “obtaining multiple candidate rays in a predetermined range centered on the initial deflection angle in a predetermined angle interval” (“a projected image generating unit configured to generate a projected image comprising a plurality of projection pixels respectively corresponding to a plurality of projection lines from the volume data” [Claim 16]. Thus, since the projected image can include a plurality of projection pixels corresponding to a plurality of projections lines, under broadest reasonable interpretation, these projection lines constitute multiple candidate rays that are in a predetermined range centered on the initial deflection angle (i.e. corresponding to the pelvic plane disclosed in Stindel).); 
“extracting pixel characteristics of the multiple candidate rays” and “determining the central axis of symphysis pubis from the multiple candidate rays according to the pixel characteristics” (“The calculation unit 43 calculates an average contribution value from the contribution degrees of a plurality of cells equal in distance (depth) from the screen of the VR image to the volume data along a plurality of rays (step Sa7). It is possible to obtain an average contribution value by calculating the sum of a plurality of contribution degrees Jm(i) of an equal distance, and dividing the sum by the number of rays, i.e., the number of pixels in the 2D-ROI” [0057]. In order for the calculation unit to determine the average contribution value based on the number of pixels in the 2D-ROI under broadest reasonable interpretation, the method had to have extracted pixel characteristics. Additionally, in regard to extracting pixel characteristics, Kanayama discloses “Upon acquiring the accumulated voxel values of all the pixels in the projection plane, the projected image generating unit 29 outputs the pixel values (accumulated voxel values) in the projection plane to the image combining unit 35” [0039]. Therefore, since the projected image generating unit can output the pixels values in the projection plane, under broadest reasonable interpretation, the projected image generating unit 29 is capable of extracting pixel characteristics. Furthermore, since the average contribution value can be calculated from the plurality of rays by dividing the sum of the contribution degrees by the sum of the number of rays, under broadest reasonable interpretation, this average contribution value can be used to represent the central axis of the symphysis pubis from the multiple candidate rays according to the pixel characteristics extracted by the calculation unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong, Song and Stindel so as to include obtaining multiple candidate arrays, extracting pixel characteristics and determining the central axis as disclosed in Kanayama in order to determine a reference coordinate system corresponding to the central axis of the symphysis pubis disclosed in Stindel. By extracting pixel characteristics of the images utilizing the projected image generating unit 29 of Kanayama, the characteristics of the image can be represented such that the central axis of the symphysis pubis disclosed in Stindel can be determined. Combining the prior art elements according to known techniques would yield the predictable result of providing a reference coordinate system for use in planning a treatment within the pelvis of a patient.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Song US 20140276872 A1 “Song” as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 above and further in view of Yang et al. US 20170011252 A1 “Yang”.
Regarding claim 19, due to its dependence on claim 16, this claim inherits the references disclosed therein. That being said, Cong does not teach “wherein receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image comprises: receiving a click input to determine the inferoposterior margin of symphysis pubis; determining a starting point of a candidate center axis when a trackball or a mouse or a touch contact with a display screen starts moving; and when the trackball, the mouse, or the touch contact with the display screen stops moving, determining an ending point of the candidate center axis as the central axis of symphysis pubis”.
Song teaches “wherein receiving the inferoposterior margin of symphysis pubis and the central axis of symphysis pubis inputted by the user on the ultrasound image comprises: receiving a click input to determine the inferoposterior margin of symphysis pubis” (“the operation includes placing anatomical landmarks around the bone boundaries in the medical image slices. For example, placing the landmark points may include a user at a user interface employing at least one of a mouse, keyboard, pen-and-tablet system, touch screen system, or spatial input device to place landmark points” [0017] and “the operation includes defining a triangle in a coronal image slice of the hip region of the patient that extends between certain landmarks. The triangle can be defined across the patient's anterior pelvic area, wherein the triangle's three corners are respectively located at the right anterior-superior ilium symphysis ("ASIS-R"), the left anterior-superior ilium symphysis ("ASIS-L"), and the pubic symphysis” [0018]. Therefore, the user inputs landmark points on the image to create (i.e. establish) a triangle (i.e. the first or second Cartesian coordinate system), one of the landmarks being the pubic symphysis (i.e. symphysis pubis). 
Furthermore, regarding the inferoposterior margin of the symphysis pubis, Song discloses “As indicated in FIG. 6D, the triangle point at the pubic symphysis 66 can be at the superior extent 66 of the pubic symphysis in one embodiment. In other embodiments, the triangle point at the pubic symphysis 66 can be at the inferior extent 66A of the pubic symphysis” [0067]. Therefore, the user can input the inferoposterior margin of symphysis pubis (i.e. the inferior extent 66A). Regarding the central axis of the symphysis pubis, Song discloses in FIGS. 6A-6F that the “frontal axis 70 extends between a midpoint 71 of the base line 72 of the triangle 60 that extends between the ASIS-R 62 and ASIS-L 64” [0065]. As established previously, the frontal axis 70 constitutes the central axis of the symphysis pubis. Although FIGS. 6A-6F depict CT images, it would have been obvious to one of ordinary skill in the art to create the triangle on an ultrasound image.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Cong to include determining a reference coordinate system and calculating the parameter comprising at least one of an angle, a distance or a mobility according to a measurement instruction as disclosed in Song in order to “check for pelvic tilt” [Song: 0018]. By utilizing the triangular reference coordinate system of Song, a physician can determine, for example, if the hip joint cartilage is damaged since “there will be pelvic tilt such that the pelvic axis 67 and the base line (the topmost line) 72 of the triangle 60 will not be substantially parallel” [0065]. With this information in mind the physician develop a treatment strategy to correct the issue. Combining the prior art elements according to known techniques would yield the predictable result of assessing the structure of the pelvic region of a patient.
The combination of Cong and Song does not teach “determining a starting point of a candidate center axis when a trackball or a mouse or a touch contact with a display screen starts moving”; and “when the trackball, the mouse of the touch contact with the display screen stops moving, determining an end point of the candidate center axis as the central axis of symphysis pubis”.
Yang teaches “determining a starting point of a candidate center axis when a trackball or a mouse or a touch contact with a display screen starts moving” and “when the trackball, the mouse of the touch contact with the display screen stops moving, determining an end point of the candidate center axis as the central axis of symphysis pubis” (“When the fingerprint of the right hand index finger is detected for a predetermined time or longer, the apparatus 100 may perform the TGC adjustment function. For example, as shown in FIG. 7B, when an ultrasound image is displayed on the touch screen, the user may draw a TGC curve 730 by touching and dragging on the ultrasound image based on a point 725 where the fingerprint has been detected” [0110]. In this case, since the user can draw a TGC (i.e. a time gain compensation) curve by touching and dragging their finger along the touch screen, under broadest reasonable interpretation, the user can utilize this touch and drag function to move a frontal axis 70 (i.e. the central axis) disclosed in Song, when a touch contact with the display screen moves. Furthermore, in regard to detecting a when the trackball, the mouse of the touch contact with the display screen stops moving to determine an ending point of the candidate center axis, Yang discloses “For example, when guide information is displayed and the user removes the finger that was touching the touch screen, the apparatus 100 may determine that the user does not have an intent to perform a function corresponding to the detected fingerprint” [0106]. In this case, the removal of the finger constitutes a stop movement which can be used to determine an ending point of the frontal axis 70 (i.e. the central axis) disclosed in Song.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Song so as to include the detection of the movement of the user’s finger on the touch screen as disclosed in Yang in order to allow the user to move the central axis to a desired position within the ultrasound image. By utilizing the touch and drag function disclosed in Yang, features of the ultrasound image, such as the candidate center axis can be moved to correspond to the central axis of the symphysis pubis. Combining the prior art elements according to known techniques would yield the predictable result of positioning a central axis to be used as a reference system when developing a treatment plan for the pelvis.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong” and Song US 20140276872 A1 “Song” as applied to claims 1, 4, 6, 10, 12-13, 16 and 24 above, and further in view of Onal et al. US 20160275678 A1 “Onal”.
Regarding claim 20, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Cong and Song does not teach “wherein the ultrasound image comprises at least one of a rest frame image or a Valsalva frame image”.
Onal teaches “wherein the ultrasound image comprises at least one of a rest frame image or a Valsalva frame image” (“Distances are then measured from PCL and MPL to the furthest most descent of the pelvic organs including the bladder neck, cervix, and anorectal junction on the images when the patient is at rest and under maximum pelvic strain” [0009]. Therefore, under broadest reasonable interpretation, a rest frame image can be acquired when the patient is at rest. Furthermore, Onal discloses “Subjects were coached, prior to imaging, on performance of an adequate Valsalva maneuver (straining maneuver) to observe the movement of the pelvic organs from rest to maximum strain” [0083]. Thus, the images that are acquired when the subject is performing the Valsalva maneuver (i.e. straining maneuver) constitute Valsalva frame images that can be used to compare the pelvic organs at rest and during maximum strain.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong and Song so as to include acquiring images at rest and during a Valsalva maneuver as disclosed in Onal in order to observe the movement of the pelvic organs. Magnetic resonance imaging and ultrasound imaging are two of a finite number of imaging modalities that can be used analyze pelvic organs, therefore it would be obvious to substitute the magnetic resonance imaging of Onal for the ultrasound imaging of Cong and instruct the patient on performing the Valsalva maneuver to obtaining ultrasound images at rest and during the Valsalva maneuver. Combining the prior art elements would yield the predictable result of observing the movement of the pelvic organs [Onal: 0083]. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable by Cong et al. US 20110158490 A1 “Cong”, Song US 20140276872 A1 “Song” and Varghese et al. US 20040210136 A1 “Varghese” as applied to claims 2-3 and 21-22 above and further in view of Onal et al. US 20160275678 A1 “Onal”.
Regarding claim 23, due to its dependence on claim 22, this claim inherits the references disclosed therein. That being said, the combination of Cong, Song and Varghese does not teach “wherein obtaining the evaluation level according to the calculation result comprises at least one of: receiving an adjustment from a user to an evaluation rule used for determining the evaluation level, adjusting the evaluation rule, and determining the evaluation level based on the calculation result according to the adjusted evaluation rule; obtaining the evaluation level based on the calculation result according to a default evaluation rule, wherein the default evaluation rule is obtained by maximizing the calculation result of a specific parameter calculated on a specific frame; or inputting multiple image samples, the calculation results of the parameters calculated on the image samples and corresponding evaluation levels into a detector to perform a mathematical correlation analysis to obtain a machine model, and automatically obtaining the evaluation level according to the calculation result using the machine model”.
Onal teaches “wherein obtaining the evaluation level according to the calculation result comprises at least one of: […] inputting multiple image samples, the calculation results of the parameters calculated on the image samples and corresponding evaluation levels into a detector to perform a mathematical correlation analysis to obtain a machine model, and automatically obtaining the evaluation level according to the calculation result using the machine model” (“This study was designed to test a prediction model using SVM and new MRI-based features to differentiate patients with and without POP. Results show that the presented prediction model is able to accurately classify the testing vases into prolapse or control groups. Prediction accuracies for anterior and apical prolapse are higher than for posterior prolapse since the correlation between features and POP-Q outcomes is lower for posterior prolapse” [0151] and “Generally is was found that the prediction model can accurately classify cases of anterior prolapse with very high accuracy (>0.90) and of apical and posterior prolapse with good accuracy (0.80-0.90)” [0145]. In this case, in order for the prediction model to be able to differentiate patients with and without POP (i.e. pelvic organ prolapse) under broadest reasonable interpretation, the SVM (i.e. support vector machine) model had to have been trained by inputting multiple image samples, the calculation results of the parameters calculated on the image samples and corresponding evaluation levels (i.e. the two classes, with prolapse and without prolapse). Therefore, the prediction model is able to accurately classify cases of prolapse with good or high accuracy.
In regard to automatically obtaining the evaluation level according to the calculation result using the machine model, Onal discloses “After the cases were trained using the selected features, the second step of the prediction model was to apply the model to test cases in the testing dataset using the built SVM classifier. The outcome at the end of this process was a set of two groups of cases that are automatically classified as either prolapse group or control group” [0143]. Therefore, since the trained SVM classifier can be used to automatically classify the testing dataset as either the prolapse group of the control group, under broadest reasonable interpretation, the trained SVM classifier is capable of automatically obtaining the evaluation level according to the calculation result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Cong, Song and Varghese so as to include the use of a machine model to obtain the evaluation level as disclosed in Onal in order to provide for automatic determination of whether the patient is experiencing pelvic organ prolapse. By training a support vector machine (SVM) to evaluate and classify data as being either in a prolapse group or in a control group (i.e. not having prolapse) the physician can more easily determine whether the patient requires treatment for pelvic organ prolapse. Combining the prior art elements according to known techniques would yield the predictable result of evaluating whether the patient is experiencing pelvic organ prolapse based on the results of a machine model (i.e. the SVM).
Response to Arguments
Applicant’s arguments, see Remarks page 11-18, filed 04/04/2022, with respect to rejection of claims 1-10 and 12-24 have been fully considered and are persuasive. The examiner acknowledges that the step of obtaining (i.e. receiving) ultrasound signals from a target tissue with an ultrasound probe, and wherein the ultrasonic image contains an area of the target tissue, cannot be practically performed in the human mind. Furthermore, the examiner acknowledges that measuring a parameter in the ultrasound image is a practical application of a medical practice which enables a doctor to obtain actual anatomical structure parameters of the target tissue of a patient and plays an important role in the diagnosis. Additionally, the examiner acknowledges that the features of claim 1 represent an improvement to the technical field as noted in paragraph [0159] in regard to simplifying the process (i.e. operation flow of measuring the parameters). Therefore, the rejection of claims 1-10 and 12-24 under 35 U.S.C. 101 in the final rejection of 01/03/2021 has been withdrawn.  
Applicant’s arguments, see Remarks page 18-21, filed 04/04/2022, with respect to the rejection of claims 1-10 and 12-24 under 35 U.S.C. 103 have been fully considered and are partially persuasive.
The applicant argues that Stindel does not disclose that the coordinate system of the reference plane is determined by the inferoposterior margin of symphysis pubis and a central axis of the symphysis pubis and that Stindel does not need to determine such a reference coordinate system according to orientation of the pelvis because Stindel modifies the functional orientation of the pelvis with respect to the reference plane. The examiner respectfully disagrees and notes that in order to measure the patient’s pelvic tilt, it is necessary to measure the inclination of the patient’s pelvic plane relative to the reference plane (i.e. the anterior pelvic plane XY) in different positions (see Stindel [0061]). Furthermore, the examiner notes that Stindel discloses “To measure this tilt (i.e. pelvic tilt) it is enough to locate three known points of the pelvis, namely the two anterior-superior iliac spines and the pubic symphysis) defining the APP (anterior pelvic plane) which constitutes the reference plane relative to the patient to measure the pelvic tilt” [0033]. Therefore, the anterior pelvic plane (i.e. the XY plane) is the reference plane which is used to measure the pelvic tilt.
Furthermore, the applicant argues that the origin of the reference plane in Stindel is not the inferoposterior margin of the symphysis pubis, such as the lowest point of the symphysis pubis. The examiner respectfully agrees that Stindel does not teach “wherein the inferoposterior margin of symphysis pubis is a lowest point of the symphysis pubis” as recited in amended claim 1. Therefore, the rejection has been withdrawn. However, upon further consideration a new grounds of rejection is made in view of Song US 20140276872 A1 “Song” as stated in the 35 U.S.C. 103 rejection above.
Regarding the dependent claims 2-10 and 12-23, the examiner respectfully notes that these claims have inherited the new grounds of rejection in view of Song US 20140276872 A1 “Song” as stated in the 35 U.S.C. 103 rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793